[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION TO VACATE
CT Page 3386
The defendant through Support Enforcement, petitioned for an immediate withholding to secure child support. The plaintiff filed an objection thereto which was sustained and the Motion for an Immediate Withholding was denied on November 19, 1996. The defendant was not present at this hearing.
On December 3, 1996, the plaintiff filed a Motion for Attorney's Fees and submitted an affidavit of services going back to May 23, 1996, in the total amount of $1012.50. The Motion for Attorney's Fees was granted without a hearing and without notice to the defendant.
The defendant has filed a Motion to Vacate the award of Attorney's Fees. A hearing was held on the Motion to Vacate. Counsel for the defendant and the defendant were present, as well as counsel for the plaintiff.
A review of the appropriate statute § 46b-231 (m) and Ff. fails to indicate that the Magistrate has the authority to award counsel fees in a non-concempt situation. Plaintiff did not provide any authority to indicate the Magistrate's power to award, counsel fees.
The plaintiffs Motion for Counsel fees dated December 3, 1996 was not scheduled for a hearing at which time the defendant would have had an opportunity to be heard.
The Motion to Vacate the award of Attorney's fees is granted. The plaintiff's objection to the Motion to vacate the order is overruled.
The plaintiff is free to pursue any other remedies for counsel fees he feels appropriate under the circumstances.
COPPETO, J.